





Exhibit 10.02

DIAMOND FOODS, INC.


2005 EQUITY INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT


THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made by and between
Diamond Foods, Inc., a Delaware corporation (the “Company”), and the person
(“Participant”) identified on the attached Notice of Grant of Award and Award
Agreement (the “Notice”) pursuant to the Company’s 2005 Equity Incentive Plan
(the “Plan”). To the extent any capitalized terms used in this Agreement are not
defined, they shall have the meaning ascribed to them in the Plan. The Notice is
incorporated by reference into this Agreement, and all references to the
Agreement include the Notice.


1.Settlement. Settlement of vested RSUs shall occur on vesting. Settlement of
vested RSUs shall be in Shares.
2.    No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, the Participant shall have no ownership of the Shares
allocated to the RSUs and shall have no right to vote such Shares, subject to
the terms, conditions and restrictions described in the Plan and herein.
3.    No Transfer. The RSUs and any interest therein: (i) shall not be sold,
assigned, transferred, pledged, hypothecated, or otherwise disposed of, and (ii)
shall, if the Participant’s continuous employment with the Company or any Parent
or Subsidiary shall terminate for any reason (except as otherwise provided in
the Plan or herein), be forfeited to the Company forthwith, and all the rights
of the Participant to such RSUs shall immediately terminate.
4.    Participant’s Termination. If Participant is Terminated, then the
Committee shall settle, in Shares, the value of any vested RSUs that have not
already been settled. In case of any dispute as to whether Participant has
Terminated, the Committee shall have sole discretion to determine Participant’s
Termination Date.
5.    Tax Withholding. Prior to delivery of Shares of Common Stock upon the
vesting of the RSUs, Participant must pay or make adequate arrangements
satisfactory to the Company and/or Participant's employer to satisfy all
withholding obligations of the Company and/or Participant's employer. In this
regard, Participant authorizes the Company and/or Participant's employer, at
their discretion and if permissible under local law, to satisfy its withholding
obligations by one or a combination of the following:
(i)    withholding Shares from the delivery of the Shares, provided that the
Company only withholds a number of Shares with a Fair Market Value equal to or
below the minimum withholding amount, provided, however, that in order to avoid
issuing fractional Shares, the Company may round up to the next nearest number
of whole Shares, as long as the Company issues no more than a single whole Share
in excess of the minimum withholding obligation. The




--------------------------------------------------------------------------------




Company or Participant’s employer will remit the total amount withhold for Tax
Items to the appropriate tax authorities; or
(ii)    withholding from Participant’s wages or other base compensation paid to
Participant by the Company and/or Participant’s employer; or
(iii)    selling or arranging for the sale of Shares.
6.    Section 280G Provision. If Participant, upon taking into account the
benefit provided under this Award and all other payments that would be deemed to
be “parachute payments” within the meaning of Section 280G of the Code
(collectively, the “280G Payments”), would be subject to the excise tax under
Section 4999 of the Code, notwithstanding any provision of this Award to the
contrary, Participant's benefit under this Award shall be reduced to an amount
equal to (i) 2.99 times Participant's “base amount” (within the meaning of
Section 280G of the Code), (ii) minus the value of all other payments that would
be deemed to be “parachute payments” within the meaning of Section 280G of the
Code (but not below zero); provided, however, that the reduction provided by
this sentence shall not be made if it would result in a smaller aggregate
after-tax payment to Participant (taking into account all applicable federal,
state and local taxes including the excise tax under Section 4999 of the Code).
Unless the Company and Participant otherwise agree in writing, all
determinations required to be made under this Section 6, and the assumptions to
be used in arriving at such determinations, shall be made in writing in good
faith by the accounting firm serving as the Company's independent public
accountants immediately prior to the events giving rise to the payment of such
benefits (the “Accountants”). For the purposes of making the calculations
required under this Section 6, the Accountants may make reasonable assumptions
and approximations concerning the application of Sections 280G and 4999 of the
Code. The Company shall bear all costs the Accountants may reasonably incur in
connection with any calculations contemplated by this Section 6.
7.    Acknowledgement. By their signatures on the Notice, the Company and the
Participant agree that the RSUs are granted under and governed by this Agreement
and by the provisions of the Plan (incorporated herein by reference). The
Participant: (i) acknowledges receipt of a copy of the Plan and the Plan
prospectus, (ii) represents that the Participant has carefully read and is
familiar with their provisions, and (iii) hereby accepts the RSUs subject to all
of the terms and conditions set forth herein and those set forth in the Plan.
8.    Compliance with Laws and Regulations. The issuance of Shares will be
subject to and conditioned upon compliance by the Company and Participant with
all applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company's Common Stock may be listed or quoted at the time of such issuance or
transfer.
9.    Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer herein set forth, this Agreement will be binding upon Participant and
Participant's heirs, executors, administrators, legal representatives,
successors and assigns.




--------------------------------------------------------------------------------




10.    Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of California as
such laws are applied to agreements between California residents entered into
and to be performed entirely within California, excluding that body of laws
pertaining to conflict of laws. If any provision of this Agreement is determined
by a court of law to be illegal or unenforceable, then such provision will be
enforced to the maximum extent possible and the other provisions will remain
fully effective and enforceable.
11.    Notices. Any notice required to be given or delivered to the Company
shall be in writing and addressed to the Corporate Secretary of the Company at
its principal corporate offices. Any notice required to be given or delivered to
Participant shall be in writing and addressed to Participant at the address
indicated above or to such other address as Participant may designate in writing
from time to time to the Company. All notices shall be deemed effectively given
upon personal delivery, (i) three (3) days after deposit in the United States
mail by certified or registered mail (return receipt requested), (ii) one (1)
business day after its deposit with any return receipt express courier
(prepaid), or (iii) one (1) business day after transmission by rapifax or
telecopier.
12.    Further Instruments. The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this Agreement.
13.    Headings. The captions and headings of this Agreement are included for
ease of reference only and are to be disregarded in interpreting or construing
this Agreement.
14.    Entire Agreement. The Plan, the Notice of Grant and this RSU Agreement
for these RSUs constitute the entire agreement and understanding of the parties
with respect to the subject matter herein and supersede all prior understandings
and agreements, whether oral or written, between the parties hereto with respect
to the specific subject matter hereof.


